Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion, ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law, in modifying the order and judgment of the Supreme Court by reversing so much thereof as granted defendant Michael T. Dahowski’s motion for summary judgment dismissing the complaint against him, denying said motion and, as so modified, affirming the order and judgment?” Weiss, J. P., Mikoll, Yesawich, Jr., and Harvey, JJ., concur.